                      Case 1:21-cv-04602-VSB Document 11 Filed 09/16/21 Page 1 of 2




GEORGIA M. PESTANA                           THE CITY OF NEW YORK                                           W. Simone Nicholson
                                                                                            Special Assistant Corporation Counsel
Corporation Counsel                        LAW DEPARTMENT                                                  Office: (212) 356-2394
                                                                                                          Mobile: (646) 391-6899
                                                   100 CHURCH STREET
                                                   NEW YORK, NY 10007




                                                                September 13, 2021
         VIA ECF
         Hon. Vernon S. Broderick
         Thurgood Marshall
         United States Courthouse
         40 Foley Square                                                                    9/16/2021
         New York, NY 10007                                                       The parties are directed to provide an
                                                                                  update on the status of settlement
                       Re:     J.F. o/b/o D.P. v. Dep’t of Educ. 21-cv-4602 (VSB)
                                                                                  discussions by on or before October
         Dear Judge Broderick:                                                    18, 2021

                 I am a Special Assistant Corporation Counsel in the office of Corporation Counsel, Georgia
         M. Pestana, attorney for Defendant in the above-referenced action, wherein Plaintiff seeks solely
         attorneysfees, costs and expenses for legal work on an administrative hearing under the Individuals
         with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

                 I write to request a 90-day stay of this case, including a stay of the deadline by which
         Defendant must file its answer. Plaintiff consents to these requests, and has agreed to provide billing
         records for this matter by September 27, 2021. This is the second request for an extension of the time
         to answer and the first request for a stay. Defendant's previous request for an extension was made on
         June 14, 2021 and granted on June 16, 2021.

                 The requested extension would provide Defendant with sufficient time to review the billing
         records (once provided) with the administrative record, and obtain settlement authority from the New
         York City Office of the Comptroller. We are hopeful that the parties will settle this matter without
         the need for further burden on the Courts time.
        Case 1:21-cv-04602-VSB Document 11 Filed 09/16/21 Page 2 of 2




      Accordingly, Defendant respectfully requests that the action be stayed for 90 days.

      Thank you for considering these requests.


                                                      Respectfully submitted,

                                                      Simone Nicholson
                                                       /s/
                                                      Special Assistant Corporation Counsel
cc:   Irina Roller (via ECF)




                                                  2
